U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended June 30, 2008. [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-50140 ACL Semiconductors Inc. (Name of registrant as specified in its charter) Delaware 16-1642709 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) B24-B27,1/F., Block B Proficient Industrial Centre, 6 Wang Kwun Road Kowloon, Hong Kong (Address of principal executive offices) 011-852- 2799-1996 (Registrants telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or non-accelerated filer. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Registrant had 28,329,936 shares of common stock, par value $0.001 per share, outstanding as of August 14, 2008. Transitional small business disclosure format (check one) Yes [ ] No [X] Page No. PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of June 30, 2008 (unaudited) and December 31, 2007 1-2 Condensed Consolidated Statements of Operations for the three months and six months ended June 30, 2008 and June 30, 2007 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2008 and June 30, 2007 (unaudited) 4-5 Notes to Condensed Consolidated Financial Statements (unaudited) 6-11 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12-17 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 17 ITEM 4T. CONTROLS AND PROCEDURES 18 PART II OTHER INFORMATION 19 Item 6 Exhibits SIGNATURES 21 EXHIBITS 22-25 Cautionary Note Regarding Forward-Looking Statements The Company has included in this quarterly report certain Forward-Looking Statements within the meaning of the Private Securities Litigation Reform Act of 1995 concerning the Companys business, operations and financial condition. Forward-Looking Statements consist of all non-historical information and the analysis of historical information, including the references in this report to future revenue growth, future expense growth, future credit exposure, earning before interest, taxes, depreciation and amortization, future profitability, anticipated cash resources, anticipated capital expenditures, capital requirements, and the Companys plans for future periods. In addition, the words could, expects, anticipates, objective, plan, may affect, may depend, believes, estimates, projects and similar words and phrases are also intended to identity such forward-looking statements. Actual results could differ materially from those projected in the Companys forward-looking statements due to numerous known and unknown risks and uncertainties, including, among other things, unanticipated technological difficulties, the volatile and competitive environment for computer and consumer electronic products, changes in domestic and foreign economic, market and regulatory conditions, the inherent uncertainty of financial estimates and projections, the uncertainties involved in certain legal proceedings, instabilities arising from terrorist actions and responses thereto, and other considerations described as Risk Factors in other filing by the Company with the Securities and Exchange Commission including its annual report on Form 10-K. Such factors may also cause substantial volatility in the market price of the Companys common stock. All such forward-looking statements are current only as of the date on which such statements were made. The Company does not undertake any obligations to publicly update any forward looking statement to reflect events or circumstances after the date on which any such statement is made or to reflect the occurrence of unanticipated events. Any reference to ACL, the Company or the Registrant, we, our or us means ACL Semiconductors Inc. and its subsidiaries. 1 ITEM 1. FINANCIAL STATEMENTS. ACL SEMICONDUCTORS INC. CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS As of As of June 30, December 31, 2008 2007 (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $0 for 2008 and 2007 Accounts receivable, related parties Inventories, net Restricted marketable securities Marketable securities Income tax refundable Other current assets Total current assets Property, equipment and improvements, net of accumulated depreciation and amortization Other deposits $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 2 ACL SEMICONDUCTORS INC. CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) LIABILITIES AND STOCKHOLDERS' EQUITY As of As of June 30, December 31, (Unaudited) Current liabilities: Accounts payable $ $ Accrued expenses Lines of credit and notes payable Current portion of long-term debt Due to stockholders for converted pledged collateral Other current liabilities Total current liabilities Long-term debts, less current portion Deferred tax Stockholders' equity: Common stock - $0.001 par value, 50,000,000 shares authorized, 28,329,936 issued and outstanding at June 30, 2008 and December 31, 2007 Additional paid in capital Amount due from stockholder/director ) ) Accumulated deficit ) ) Total stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 3 ACL SEMICONDUCTORS INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, Net sales: Related parties $ Other Less discounts to customers ) Cost of sales Gross profit Operating expenses: Selling General and administrative Income from operations ) Other income (expenses): Interest expense ) Unrelaized profits ) ) Miscellaneous Income (loss) before income taxes ) ) ) Income taxes - - Net income (loss) $ $ ) $ ) $ ) Earnings per share - basic and diluted $ $ ) $ ) $ ) Weighted average number of shares - basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements 4 ACL SEMICONDUCTORS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (Unaudited) Six months ended June 30, June 30, Cash flows provided by (used for) operating activities: Net loss $ ) $ ) Adjustments to reconcile net income to net cash provided by (used for) operating activities: Depreciation and amortization Change in inventory reserve - ) Changes in assets and liabilities: (Increase) decrease in assets Accounts receivable - other ) Accounts receivable - related parties ) Inventories ) ) Other current assets ) Deposits ) ) Increase (decrease) in liabilities Accounts payable Accrued expenses ) Income tax payable - Other current liabilities ) ) Total adjustments ) Net cash (used for) provided by operating activities ) Cash flows used for investing activities: Repayments from (to) stockholders ) Increase of restricted cash ) ) Investment in Securities - Investment in Securities (Restricted) ) ) Purchases of property, equipment and improvements ) ) Net cash used for investing activities ) ) The accompanying notes are an integral part of these condensed consolidated financial statements 5 ACL SEMICONDUCTORS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (Unaudited) Six Months Ended June 30, June 30, Cash flows provided by financing activities: Proceeds on lines of credit and notes payable 5,087,947 3,454,950 Principal loan (repayments) on long-term debt ) Loan received from related parties - - Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ Income tax paid $ - $ The accompanying notes are an integral part of these condensed consolidated financial statements 6 ACL SEMICONDUCTORS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Basis of Presentation and Nature of Business Operations Basis of Presentation The condensed consolidated financial statements include the financial statements of ACL Semiconductors Inc. and its subsidiaries, Atlantic Components Ltd., a Hong Kong based company (Atlantic) and Alpha Perform Technology Limited (collectively, ACL or the Company). The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete consolidated financial statements. These condensed consolidated financial statements and related notes should be read in conjunction with the Companys audited financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2007 filed with the Securities and Exchange Commission (the SEC). In the opinion of management, these condensed consolidated financial statements reflect all adjustments which are of a normal recurring nature and which are necessary to present fairly the consolidated financial position of ACL as of June 30, 2008 and December 31, 2007, and the results of operations for the three-month and six-month periods ended June 30, 2008 and 2007 and the cash flows for the six month periods ended June 30, 2008 and 2007. The results of operations for the six months ended June 30, 2008 are not necessarily indicative of the results which may be expected for the entire fiscal year. All significant intercompany accounts and transactions have been eliminated in preparation of the condensed consolidated financial statements. Nature of Business Operations ACL was incorporated under the State of Delaware on September 17, 2002 and acquired Atlantic through a reverse-acquisition that was effective September 30, 2003. The Companys principal activities are distribution of electronic components under the Samsung brandname which comprise DRAM and graphic RAM, FLASH, SRAM and MASK ROM for the Hong Kong and Southern China markets. Atlantic was incorporated in Hong Kong on May 30, 1991 with limited liability.
